PER CURIAM.
Applications for reargument are usually based upon the proposition that the opinion of the appellate division shows that the case has been decided upon some misapprehension of the facts or law. This case, however, seemed plain enough to dispose of without a written opinion; yet we are now asked to grant a reargument, because, although we wrote no opinion, our affirmance of the judgment indicates that we did not consider all the circumstances which tell in favor of the appellant. In other words, the position of the appellant is that, if we had understood the case, we certainly would have granted a new trial. As to this, it is enough to say that, if our determination was erroneous, it was not by reason of a failure to consider any of the matters urged upon our attention by the learned counsel for the appellant, either in his oral argument or printed brief. We thought the record justified a view of the facts, involving no impossibility, and leading to the conclusion that the plaintiff was injured in consequence of the negligence of the defendant, without fault on her part. As the facts sufficed to support a recovery,"the record disclosed no legal error which would warrant a reversal. The motion for a reargument must be denied, and we do not see that the case involves any question which ought to be sent to the court of appeals. See 51 N. Y. Supp. 1147.